Name: 2009/862/EC: Commission Decision of 30 November 2009 amending Decision 2008/866/EC as regards its period of application (notified under document C(2009) 9326) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  international trade;  fisheries;  trade;  health
 Date Published: 2009-12-01

 1.12.2009 EN Official Journal of the European Union L 314/90 COMMISSION DECISION of 30 November 2009 amending Decision 2008/866/EC as regards its period of application (notified under document C(2009) 9326) (Text with EEA relevance) (2009/862/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (2) was adopted as a result of contamination with the hepatitis A virus (HAV) of certain bivalve molluscs imported from Peru which were identified as being at the origin of an outbreak of hepatitis A in humans. That Decision initially applied until 31 March 2009 but this period of application was extended until 30 November 2009 by Commission Decision 2009/297/EC of 26 March 2009 amending Decision 2008/866/EC as regards its period of application (3). (2) The Peruvian authorities have provided information concerning the corrective measures put in place to improve control of the production of bivalve molluscs intended for export to the Community. (3) A Commission inspection mission has been carried out from 7 to 18 September 2009 in order to evaluate the control systems in place governing the production of bivalve molluscs and fishery products intended for export to the European Union. (4) The inspection visit verified that the Peruvian authorities are putting in place the corrective measures contained in the information they provided after the outbreak of hepatitis A. They are, in particular, completely reviewing the classification of the production areas and will also review the monitoring of the production areas as regards the sampling procedure and its frequency. These revisions are still ongoing. (5) In order to protect the health of consumers it is necessary to maintain the protective measures provided by Decision 2008/866/EC until the Peruvian authorities have completed the implementation of the corrective measures and the Commission has carried out a further inspection on the spot. It is therefore appropriate to extend the application of Decision 2008/866/EC until 30 November 2010, without prejudice of the power of the Commission to modify, repeal or extend those measures in the light of any new information related to the evolution of the situation in Peru and of the outcome of inspections by its services. (6) Decision 2008/866/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2009 is replaced by the date 30 November 2010. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 307, 18.11.2008, p. 9. (3) OJ L 81, 27.3.2009, p. 22.